FILE COPY




     Salvador G. Mora                                              Sylvia Ramon Mora
     (Appellant/Cross-                                              (Appellee/Cross-
    Appellee)Appellant/s                                           Appellant)Appellee/s



                           Fourth Court of Appeals
                               San Antonio, Texas
                                      June 27, 2013

                                   No. 04-12-00638-CV

                                  Salvador G. MORA,
                                Appellant/Cross-Appellee

                                            v.

                                 Sylvia Ramon MORA,
                                Appellee/Cross-Appellant

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-10478
                        Honorable Gloria Saldana, Judge Presiding


                                     ORDER

       Appellant's second motion for extension of time to file brief is hereby GRANTED.
Appellant's brief is due on or before July 8, 2013.
                                                    mb

                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2013.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court